DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 26 August 2022 have been fully considered but they are not persuasive. Applicant argues that the primary reference Littleford does not teach Applicant’s claimed “wherein the cushion pocket is configured to contain the pillow body, the first cushion, and the second cushion to form a singular cushion” (Remarks page 4). Examiner respectfully disagrees. As detailed in the office action dated 14 June 2022 and at least Littleford Fig. 1, Littleford teaches a cushion pocket where the pillow and first and second cushions are inserted.  Therefore, it is configured to contain the pillow and first and second cushions and form a singular cushion (at least Littleford Fig. 2). In response to applicant's argument that Littleford’s pillow has a different use, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Applicant’s claimed pocket is for inserting a singular cushion) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5987676 to Littleford.
	Re Claim 1, Littleford teaches:
	A convertible pillow apparatus (at least [Abstract] “pillow”) comprising: a pillow body (at least Fig. 1); a first cushion; a second cushion (at least Fig. 1 elements 12 and [Col. 5 lines 30-40] “a plurality of pillow cushions 12”.); a cushion pocket (at least Fig. 1 elements 38 and [Col. 6 lines 60-67] “plurality of pockets 38”.); 
the first cushion and the second cushion being terminally connected opposite to each other along the pillow body; and the cushion pocket being connected adjacent to the pillow body (at least Fig. 1 and [Col. 6 lines 60-67] “case 14 with a plurality of pockets 38 a side opening 51 and at least one sown side edge 53 to hold the pillow cushions 12 in series with one another, it is also contemplated that one may vary the preferred structure by adding flexible tabs 15, strips or chord, to join one pillow cushion 12 to the next”.), wherein the cushion pocket is configured to contain the pillow body, the first cushion, and the second cushion to form a singular cushion (at least Figs. 7-8).
Re Claim 2, Littleford teaches:
The convertible pillow apparatus, as claimed in claim 1, comprising: the pillow body comprising a cushion surface (at least Fig. 1); 
the cushion surface being positioned between the first cushion and the second cushion along the pillow body, opposite to the cushion pocket, wherein the cushion surface is configured to receive the first cushion and the second cushion such that the cushion pocket is inverted along the first cushion and the second cushion to form a combined cushion configuration (at least Figs. 1 and 7-8 element 14 and [Col. 6 lines 55-67] “The cooperation between the case 14 and the pillow cushions 12”.).
Re Claim 3, Littleford teaches:
The convertible pillow apparatus, as claimed in claim 1, comprising: the second cushion comprising a cushion band; the pillow body comprising a cushion loop; the cushion loop being connected adjacent to the pillow body, opposite to the first pillow; the cushion band being connected adjacent the second cushion; and the cushion band being slidably connected to the cushion loop (at least Fig. 9 and [Col. 7 lines 5-15] “a case 14 in which the sown side edge 53 preferably includes sections of double stitching 39. The sections of double stitching define a section of material that allows for pivoting of one cushion 12 over the next, thus providing a neat, easy folding, structure that avoids bunching of the fabric of the case. The sections of double stitching 39 are preferably placed between the individual pockets 38, thus allowing the placement of one cushion 12 over the next”.).
Re Claim 4, Littleford teaches:
The convertible pillow apparatus, as claimed in claim 1, comprising: a riser insert; and the riser insert being removably connected to the first cushion (at least Fig. 3 and [Col. 6 lines 60-67] “flexible tabs 15, strips or chord, to join one pillow cushion 12 to the next”.).
Re Claim 5, Littleford teaches:
The convertible pillow apparatus, as claimed in claim 1, comprising: a riser insert; and the riser insert being removably connected to the second cushion (at least Fig. 3 and [Col. 6 lines 60-67] “flexible tabs 15, strips or chord, to join one pillow cushion 12 to the next”.).
Re Claim 6, Littleford teaches:
The convertible pillow apparatus, as claimed in claim 1, comprising: the pillow body comprising a cushion loop; the cushion loop being connected adjacent to the pillow body, opposite to the first pillow; and the cushion pocket being connected adjacent to the cushion loop (at least Fig. 9 and [Col. 7 lines 5-15] “a case 14 in which the sown side edge 53 preferably includes sections of double stitching 39. The sections of double stitching define a section of material that allows for pivoting of one cushion 12 over the next, thus providing a neat, easy folding, structure that avoids bunching of the fabric of the case. The sections of double stitching 39 are preferably placed between the individual pockets 38, thus allowing the placement of one cushion 12 over the next”.).
Re Claim 7, Littleford teaches:
The convertible pillow apparatus, as claimed in claim 1, comprising: the cushion pocket comprising a first pocket and a second pocket; the first pocket and the second pocket being connected adjacent to the pillow body, wherein the first pocket is configured to contain the first cushion and the second pocket is configured to contain the second cushion to form a singular cushion (at least Figs. 1 and 9 and [Col. 7 lines 5-15] “The sections of double stitching 39 are preferably placed between the individual pockets 38, thus allowing the placement of one cushion 12 over the next”.  In other words the two left pockets and two right pockets are combined to form a larger left pocket and right pocket.).
Re Claim 8, Littleford teaches:
The convertible pillow apparatus, as claimed in claim 1, wherein the cushion pocket being made out of a flexible material (at least Figs. 1 and 7-9 and [Col. 7 lines 5-15] “section of material that allows for pivoting of one cushion 12 over the next, thus providing a neat, easy folding, structure that avoids bunching of the fabric of the case”.).
Re Claim 9, Littleford teaches:
The convertible pillow apparatus, as claimed in claim 1, wherein the first pocket and the second pocket being made out of a flexible material (at least Figs. 1 and 7-9 and [Col. 7 lines 5-15] “section of material that allows for pivoting of one cushion 12 over the next, thus providing a neat, easy folding, structure that avoids bunching of the fabric of the case”.).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221. The examiner can normally be reached M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE SUN/Examiner, Art Unit 3673      

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673